[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This matter comes before the court pursuant to Section 46b-231 (n) Connecticut General Statutes as an appeal from a decision of the Family Support Magistrate dated April 12, 2001. The court, having reviewed the file, including transcripts of the proceedings before the Family Support Magistrate on April 12, 2001, and April 20, 2001, and having considered the oral argument of the parties, hereby finds as follows:
That substantial rights of the applicant were prejudiced during the hearing before the Family Support Magistrate, in that the decision was arbitrary and a clearly unwarranted exercise of discretion in that:
  1. A finding of contempt was made without a full hearing and consideration of credible evidence of CT Page 6803 the appellant's ability to pay the existing orders of the court and whether or not his failure to pay in accordance with said orders was willful and without good cause.
  2. The court failed to consider any credible evidence of the appellant's ability to pay a lump sum, inter alia to review his financial affidavit, prior to entering its order to pay a lump sum of $500.00 or face incarceration.
THEREFORE, IT IS HEREBY ORDERED THAT:
The decision of the Family Support Magistrate is hereby OVERRULED and the finding of contempt is hereby VACATED. The matter is remanded to the Family Support Magistrate for further proceedings consistent with this-Memorandum of Decision, and that no costs are taxed to either party.
THE COURT
SHAY, J